UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   5/10/2021



  Frankie Monegro,

                         Plaintiff,                                                21-cv-1684 (AJN)

                  –v–                                                                   ORDER

  Arthur Andrew Medical, Inc.,

                         Defendant.


ALISON J. NATHAN, District Judge:

       In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial

pretrial conference in this case in person. Per the Court’s notice of initial pretrial conference, the

parties shall submit their proposed case management plan and joint letter no later than seven

days prior to the scheduled conference. In the joint letter, the parties should advise the Court if

they can do without a conference altogether. If so, the Court may enter a case management plan

and scheduling order and the parties need not appear. If not, the Court will hold the initial

pretrial conference by telephone. The parties and members of the public may access the

proceeding by dialing (888) 363-4749 and entering access code 919-6964. In either case,

counsel should review and comply with the Court’s Emergency Individual Rules and Practices in

Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.


       SO ORDERED.

Dated: May 10, 2021                                 __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
